323 F.2d 363
Otto CANDIES and Otto Candies, Inc., Appellants,v.Paul LEE and Emile Lee, Appellees.
No. 20559.
United States Court of Appeals Fifth Circuit.
October 16, 1963.

Appeal from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Jr., Judge.
John Poitevent, New Orleans, La., Jas. Hy. Bruns, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel, for appellants.
William M. Lucas, Jr., New Orleans, La., Dufour, Levy, Marx & Lucas, New Orleans, La., of counsel, for appellees.
Before RIVES and JONES, Circuit Judges, and DAWKINS, Jr., District Judge.
PER CURIAM.


1
This appeal presents the question whether the Tug Captain Paul was solely at fault in its collision with a small lugger, the Miss Mazur. The findings of fact and conclusions of law by the District Court, reported at 216 F. Supp. 665 (1963), are not clearly erroneous and adequately support the judgment. Therefore, the judgment is affirmed.